DETAILED ACTION

Summary
This is the initial Office Action based on the Electroconductive Paste for Solar Cell Electrode, and Solar Cell Manufactured Using Same filed May 5, 2020.
Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2014-0012225).
With regard to claims 1 and 2, Lee et al. discloses an electroconductive paste for a solar cell electrode, the electroconductive paste comprising:
a metal powder (see [0010] “silver power”);
a glass frit (see [0010] “glass frit”);
a metal oxide (see [0011]
an organic binder (see [0035] “organic binder”); and
a solvent (see [0037] “solvent”), wherein
the metal oxide comprises an oxide of antimony (Sb) (see [0011] “antimony oxide”).
With regard to claim 3, Lee et al. discloses wherein
with respect to a total weight of the electroconductive paste, an amount of the metal oxide is 0.1 to 0.5 wt% (see [0010] teaching “in an amount of 0.001 to 1% by weight of the total paste” which is cited to read on the claimed range of “0.1 to 0.5 wt%” because it includes values within the range of 0.1 to 0.5 wt%, such as 0.25). 
With regard to claim 8, Lee et al. discloses wherein
with respect to a total weight of the electroconductive paste, an amount of the glass frit is 2.5 to 3.1 wt% (see [0014] teaching “glass frit in an amount of 1 to 10% by weight” which is cited to read on the claimed range of “2.5 to 3.1 wt%” because it includes values within the range of 2.5 to 3.1 wt%, such as 2.8).
With regard to claim 9, Lee et al. discloses a solar cell, comprising:
a front electrode on a substrate (front electrode 108 on substrate 102/104, Fig. 3); and
a back electrode under the substrate (back electrode 112 under the cited substrate 102/104, Fig. 3), wherein
the front electrode is produced by applying the electroconductive paste of claim 1 (see rejection of claim 1 above and Fig, 3), 
followed by drying and firing (see [0068], for example, teaching “fired” which is cited to read on the claimed drying and firing as it dries and is fired).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (U.S. Pub. No. 2018/0076343 A1).
With regard to claims 1, 4, and 5, Schulz et al. discloses an electroconductive paste for a solar cell electrode, the electroconductive paste comprising:
a metal powder (see Abstract teaching “Ag particles”);
a glass frit (see [0065] teaching “glass frit”);
a metal oxide (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, Nb, Ta, Cr, Mo, W”);
an organic binder (see [0116-0117] teaching various organic binders); and
a solvent (see [0110-0111] teaching “one or more solvents”), wherein the metal oxide comprises
a first metal oxide, an oxide of tungsten (W) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of W as the “one or more” metal oxides because Schulz et al. teaches an oxide of W as an appropriate metal oxide for the electroconductive paste) and
a second metal oxide, an oxide of antimony (Sb) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bu, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of Sb as the “one or more” metal oxides because Schulz et al. teaches an oxide of Sb as an appropriate metal oxide for the electroconductive paste which can have one or more metal oxides). 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (U.S. Pub. No. 2018/0076343 A1) in view of Lee et al. (KR 10-2014-0012225).
With regard to claims 6 and 7, dependent claim 5 is obvious over Schulz et al. under 35 U.S.C. 103 as discussed above. 
Schulz et al. does not disclose wherein a weight ratio of the first metal oxide to the second metal oxide is 1:1 to 5 and wherein with respect to the total weight of the electroconductive paste, an amount of the first metal oxide if 0.1 to 0.3 wt% and an amount of the second metal oxide is 0.1 to 0.5 wt%.
However, the weigh percent of the particular metal oxide in the electroconductive paste is a result effective variable directly affecting the adhesion strength of the electrode (see [0045] of Lee et al.).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the cited first metal oxide and optimized the weight percent of the cited second metal oxide in the paste of Schulz et al., as modified above, and arrive at the claimed ranges of relative weight percent through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing adhesion strength of the electrode. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Application No. 16/761,729

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 22, 2021